8 U.S. 46 (____)
4 Cranch 46
MONTALET[*]
v.
MURRAY.
Supreme Court of United States.

*47 P.B. Key, for defendant in error.
The Court was unanimously of opinion that the courts of the United States have no jurisdiction of cases between cliens.
Key then suggested that perhaps it did not sufficiently appear upon the record that the original parties to the notes were aliens;
But MARSHALL, Ch. J. said, that if it did not appear upon the record that the character of the original parties would support the jurisdiction, that objection was equally fatal, under the uniform decisions of this court.
Judgment reversed for want of jurisdiction, and with costs, under the authority of Winchester v. Jackson, at last term. Ante, vol. 3. p. 514.
But on the last day of the term, The Court gave the following general directions to the clerk:
That in cases of reversal, costs do not go of course, but in all cases of affirmance they do. And that when a judgment is reversed for want of jurisdiction, it must be without costs.
NOTES
[*]  Present, Marshall, Chief Justice; Washington, Johnson and Livingston, Justices.